 558317 NLRB No. 85DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent's answer also asserts as affirmative defenses,inter alia, that the allegations of the complaint are barred by Sec.
10(b) of the Act to the extent they assert unfair labor practices oc-
curring over 6 months prior to the filing of a valid charge, and that
the complaint is also barred by the doctrines of laches and estoppel.
We find that neither of these defenses raises an issue requiring a
hearing in this matter. The Respondent's answer admits that the
original charge in this case was filed on January 23, 1995, and
served on the Respondent on January 24, 1995, less than 2 weeks
after the Respondent's admitted refusal to bargain and to furnish in-
formation requested by the Union, and the complaint clearly alleges
a violation only since the date of the Respondent's refusal. The com-plaint's allegations, therefore, are clearly not barred by the 6-month
limitation period set forth in Sec. 10(b) of the Act. As for the Re-
spondent's assertion that the complaint is also barred by the doc-
trines of laches and estoppel, the Respondent fails to explain how
these doctrines have any relevance to this proceeding or excuse its
admitted refusal to bargain with the Union. In these circumstances,
we find the Respondent's assertion insufficient to warrant denial of
the General Counsel's motion. See Circus Circus Hotel, 316 NLRB477 fn. 1 (1995).2The Board's decision overruling the Respondent's election objec-tions is published at 315 NLRB 714 (1994). (Members Stephens and
Devaney; Member Cohen dissenting in part.)3In the underlying representation case, Member Cohen concludedthat a hearing was necessary to resolve the issues raised by the Re-
spondent's Objection 5. Consistent with this view, Member Cohen
would not have certified the Union and thus does not join in finding
that the Respondent has violated Sec. 8(a)(5) and (1) of the Act.Cross Pointe Paper Corporation and United Paper-workers International Union, AFL±CIO, CLC.
Case 13±CA±33121May 22, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENUpon a charge and amended charge filed on January23 and March 9, 1995, the General Counsel of the Na-
tional Labor Relations Board issued a complaint and
notice of hearing on March 23, 1995, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union's
requests to bargain and to furnish necessary and rel-
evant information following the Union's certification
in Case 13±RC±18774. (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint and as-
serting affirmative defenses.On April 24, 1995, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On April
27, 1995, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. On May 11,
1995, the Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain
and to furnish information, but attacks the validity of
the Union's certification on the basis of its arguments
in support of its objections to conduct alleged to have
affected the results of the election in the representation
proceeding. In addition, the Respondent in its answer
denies that the information requested by the Union is
necessary and relevant to its duties as the exclusive
bargaining representative of the unit.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.2The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).3We also find that there are no factual issues warrant-ing a hearing regarding the Union's request for infor-
mation. The Union requested the Respondent to furnish
it with the following information:(1) a census of all employees, including name,job classification, rate of pay, date of hire, date of
birth, gender and marital status;(2) a current copy of employees' handbook out-lining terms and conditions of employment, in-
cluding holiday and vacation benefits, shift dif-
ferential and other benefits or terms and condi-
tions of employment;(3) copies of plan documents and summaryplan descriptions of any pension plan, 401(k)
plan, group medical insurance plan, life insurance
benefit, accidental death and dismemberment ben-
efit, salary continuation benefit, including sickness
and accident benefits;(4) an itemized cost of each benefit per em-ployee as described in paragraph 2. Where appli-
cable, such as medical care, provide cost for em-
ployee and dependent coverage;(5) the last date the employees received a wageincrease and the amount of such wage increase. If
this wage increase was not the same for all em-
ployees, an itemized list of the employees' names,
date of hire and the amount of the wage increase
they received, and when they received such in-
crease; 559CROSS POINTE PAPER CORP.4In its answer, the Respondent states that it is without knowledgesufficient to admit or deny the allegation that the Union is a labor
organization within the meaning of Sec. 2(5) of the Act. By entering
into a Stipulated Election Agreement, however, the Respondent ef-
fectively agreed that the Union is a labor organization. Accordingly,
the Respondent is precluded from raising an issue as to the Union's
labor organization status in the instant proceeding. See Biewer Wis-consin Sawmill, 306 NLRB 732 fn.1 (1992).5A corrected certification issued on April 7, 1995.(6) the average annual earnings per employeeand the average number of employees employed
during the same period;(7) the average annual number of straight timehours worked during the same period, and the av-
erage number of overtime hours worked per em-
ployee;(8) if not provided for in any of the informationrequested, a listing of all fringe benefits and a
brief description of each benefit, including any
bonuses such as productivity or attendance bonus,
etc.;(9) the policy and practice the Company fol-lows in the payment of overtime and premium
pay, including, but not limited to premium pay for
working on a holiday, Saturdays, Sundays, over 8
hours a day, 40 hours a week, etc.;(10) the Company's practice and policy relativeto shift scheduling starting and quitting times, i.e.
when the day shift starts and stops, etc.;(11) the Company's policy and practice rel-evant to employee committees, i.e. safety commit-
tees, quality committees, team committees, or any
other type of employee participation committee.
Do such committees exist? Who are the employ-
ees on such committees and how were they se-
lected?;(12) the Company's policy and practice rel-evant to the beginning and ending of the work
week and pay periods; and(13) the Company's practice and policy relativeto employee promotions or filling of vacancies,
i.e. shift preference, job bidding or any other for-
mal or informal arrangement for employees to
move from one job to another, or to receive a
promotion or from one shift to another.It is well established that such employee wage and em-ployment information is presumptively relevant for
purposes of collective bargaining and must be fur-
nished on request. See, e.g., Masonic Hall, 261 NLRB436 (1982), and Mobay Chemical Corp., 233 NLRB109 (1977).On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times the Respondent, a corporation,with an office and place of business in West Chicago,
Illinois, has been engaged in the business of sheeting
and distributing paper. During the 12-month period
preceding issuance of the complaint, the Respondent,
in conducting its business operations, sold and shipped
from its West Chicago, Illinois facility goods valued in
excess of $50,000 directly to points outside the State
of Illinois. We find that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.4II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held November 4, 1993, theUnion was certified on January 9, 1995,5as the collec-tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time production andmaintenance and warehouse employees employed
by the Respondent at its facilities currently lo-
cated at 1601 Hawthorne, 1701 Hawthorne, 1111
Harvester Lane, West Chicago, IL 60185; but ex-
cluding all office clerical employees, all outside
temporary employees, Team Leaders, sample
room employees, guards and supervisors as de-
fined in the Act, and all other employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout January 6, 1995, the Union, by letter, re-quested the Respondent to bargain and to furnish infor-
mation that is necessary and relevant to the Union's
role as the exclusive bargaining representative of the
unit employees, and since January 13, 1995, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after January 13, 1995, to bar-gain with and furnish information to the Union which
is relevant and necessary to its role as the exclusive
collective-bargaining representative of employees in
the appropriate unit, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cease and desist, to bargain on request with the Union,and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Cross Pointe Paper Corporation, West
Chicago, Illinois, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Paper WorkersInternational Union, AFL±CIO, CLC, as the exclusive
bargaining representative of the employees in the bar-
gaining unit, and refusing to furnish the Union infor-
mation that is relevant and necessary to its role as the
exclusive bargaining representative of the unit employ-
ees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andmaintenance and warehouse employees employed
by the Respondent at its facilities currently lo-
cated at 1601 Hawthorne, 1701 Hawthorne, 1111
Harvester Lane, West Chicago, IL 60185; but ex-
cluding all office clerical employees, all outside
temporary employees, Team Leaders, sample
room employees, guards and supervisors as de-
fined in the Act, and all other employees.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees.(c) Post at its facilities in West Chicago, Illinois,copies of the attached notice marked ``Appendix.''6Copies of the notice, on forms provided by the Re-gional Director for Region 13, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United PaperWorkers International Union, AFL±CIO, CLC, as the
exclusive representative of the employees in the bar-
gaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to the
Union's role as the exclusive bargaining representative
of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andmaintenance and warehouse employees employed
by us at our facilities currently located at 1601
Hawthorne, 1701 Hawthorne, 1111 Harvester
Lane, West Chicago, IL 60185; but excluding all
office clerical employees, all outside temporary
employees, Team Leaders, sample room employ-
ees, guards and supervisors as defined in the Act,
and all other employees.WEWILL
, on request, furnish the Union informationthat is relevant and necessary to its role as the exclu-
sive bargaining representative of the unit employees.CROSSPOINTEPAPERCORPORATION